Per Curiam:
The question whether the judgment confessed by Jacob Kohr to Christian Kohr was given to hinder and delay the creditors of the former, was fairly submitted to the jury and they have found in favor of the integrity of the judgment. It was urged, however, on the part of the plaintiff, that certain evidence was excluded which ought to have gone to the jury, and which might have led them to-a different conclusion. This forms the subject of the first and second assignments of error. The evidence referred to, however, was clearly inadmissible; It was in no way connected with the defendant. The declarations of Jacob Kohr, in his absence, were not competent. Nor do we see any error in the admission of the evidence referred to in the third and fourth assignments. It was offered and received for the purpose of showing the consideration of the judgment. The fifth and sixth assignments allege error in the answer to the plaintiff’s points, and are not sustained. They were properly answered'in connection with the general charge, in which the learned judge said: “ Upon the whole question as to whether or not this judgment was a collusive or fraudulent one, as between these two parties; whether it was confessed for a larger sum than was due; whether it was confessed without consideration in that sum, with intent to hinder, defraud or delay the estate of Jacob Wolf from collecting its claim, if that was the case in whole or in part, the judgment is not good against *23Wolf, and your verdict would have to be for the plaintiff.” The learned judge committed no error in submitting the facts involved in these points to the jury.
Judgment affirmed.